 

termination and release agreement

 

 

This Termination and Release Agreement (“Agreement”) is entered into as of this
17th day of October, 2019, by and among Skinvisible, Inc., a Nevada corporation
(“Skinvisible”) and Quoin Pharmaceuticals, Inc., a Delaware corporation
(“Quoin”).

 

WHEREAS, on or about March 26, 2018, Skinvisible entered into an Agreement and
Plan of Merger (the “Merger Agreement”) with Quoin, and Quoin Merger Sub, Inc.,
a Delaware corporation and wholly-owned subsidiary of Skinvisible (“Merger
Sub”).

 

WHEREAS, the Merger Agreement provides that, subject to the terms and conditions
set forth in the Merger Agreement, Merger Sub will merge with and into Quoin
(the “Merger”), with Quoin surviving the Merger as a wholly-owned subsidiary of
Skinvisible.

 

WHEREAS, concurrently with the entry into the Merger Agreement, Terry Howlett
(Chief Executive Officer of Parent) and Doreen McMorran (Vice President,
Business Development & Marketing of Parent) along with Michael Myers (Chief
Executive Officer of the Company) and Denise Carter (Chief Operating Officer of
the Company) have executed lock-up agreements (the “Lock-Up Agreements”)
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities for a period of 180 days after the Closing of the
Merger.

 

WHEREAS, In addition, the Merger Agreement also provides that Quoin will execute
an agreement with Mr. Howlett, Ms. McMorran and Dr. Roszell (the “Parent Related
Party Agreement”) which will provide that within 180 days after the Closing Date
the remaining Parent Related Party Indebtedness shall be converted, at the sole
election of Quoin, into cash or shares of Quoin Common Stock which are not
subject to any contractual restrictions or vesting requirements.

 

WHEREAS, Mr. Howlett and Ms. McMorran have entered into a Voting and Support
Agreement (the “Voting Agreement”), pursuant to which such shareholders have
agreed, among other things, to vote all of their Common Shares in favor of the
approval of the Merger Agreement at the special meeting of the Parent’s
shareholders called to approve the Merger Agreement.

 

WHEREAS, the Parties now desire to terminate and release each other and
otherwise settle, compromise, dispose of, and release with finality, all claims,
demands and causes of action, arising out of the Merger Agreement, the Lock-Up
Agreements, the Parent Related Party Agreement and the Voting Agreement.

 

WHEREAS, concurrently with the execution of this Termination of the Merger
Agreement, Lock-Up Agreements, Parent Related Party Agreement and Voting
Agreements, the Parties have already entered into a License Agreement granting
Quoin Pharmaceuticals Inc. global rights to use, make and sell Products based on
the Invisicare technology for Licensed Products in the agreed Field

 

NOW, THEREFORE, in exchange for consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

 

 1. Termination. Subject to the terms and conditions of this Agreement, as of
    the date hereof, the Parties hereby terminate the Agreement and Plan of
    Merger, the Lock-Up Agreements, the Parent Related Party Agreement, the
    Voting Agreement (the “Quoin Agreements”) and any and all rights,
    obligations or duties created thereunder.



 2. Coordination. The parties agree to take whatever measures are necessary to
    return to their respective positions as if the Quoin Agreements were never
    executed. The parties to this Agreement will pay for their own expenses in
    connection with the Quoin Agreements. For greater certainty, neither party
    shall be liable to the other for any cost or contractual obligation, nor
    shall the break-up fee of $300,000 be due and owing under the Quoin
    Agreements.



  

 

 

 3. Mutual Release. Except for the obligations set forth in this Agreement, each
    party hereby releases, remises, acquits and forever discharges any other
    party to this Agreement and their related or controlled entities, and all of
    their directors, officers, members, managers, partners, employees, servants,
    attorneys, assigns, heirs, successors, agents and representatives, past and
    present, and the respective successors, executors, administrators and any
    legal and personal representatives of each of the foregoing, and each of
    them, from any and all claims, demands, actions, causes of action, debts,
    liabilities, rights, contracts, obligations, duties, damages, costs,
    expenses or losses, of every kind and nature whatsoever, and by whomever
    asserted, whether at this time known or suspected, or unknown or
    unsuspected, anticipated or unanticipated, direct or indirect, fixed or
    contingent, or which may presently exist or which may hereafter arise or
    become known, in law or in equity, in the nature of an administrative
    proceeding or otherwise, for or by reason of any event, transaction, matter
    or cause whatsoever, with respect to, in connection with or arising out of
    the Quoin Agreements or otherwise. 

     

    
    It is understood by the parties that the facts with respect to which the
    foregoing release is given may hereafter turn out to be other than or
    different from the facts now known to a party or the parties or believed by
    a party or the parties to be true, and each party therefore expressly
    assumes the risk of the facts turning out to be so different and agrees that
    the foregoing release shall be in all respects effective and not subject to
    termination or rescission by any such difference in facts.



 



 4. No Assignment. The parties to this Agreement represent and warrant that
    neither they or their affiliated persons or entities have assigned or
    transferred any claim or interest herein or authorized any other person or
    entity to assert any claim or claims on its behalf with respect to the
    subject matter of this Agreement.



 5. Non-Disparagement. The parties agree not to make any oral or written
    statements or otherwise take any action that is intended or may reasonably
    be expected to disparage the reputation, business, prospects or operations
    of any other party to this Agreement.



 6. Confidentiality. The parties agree that they will keep confidential all
    information and trade secrets of one another or any of its subsidiaries or
    affiliates and will not disclose such information to any person without
    written prior approval or use such information for any purpose. It is
    understood that for purposes of this Agreement the term “confidential
    information” is to be construed broadly to include all material nonpublic or
    proprietary information.



 7. Disclosure: Without limiting any of either Party’s obligations under the
    Confidentiality Agreement, each Party shall not, and shall not permit any of
    its Subsidiaries or any Representative of such Party to, issue any press
    release or make any public disclosure regarding this Termination Agreement
    unless the other Party shall have approved such press release or disclosure
    in writing
 8. Cooperation. Each of the parties hereby agree to perform any and all acts
    and to execute and deliver any and all documents reasonably necessary or
    convenient to carry out the intent and the provisions of this Agreement.  
     



 9. Governing Law. This Agreement shall be governed by and construed in
    accordance with the laws of the State of Delaware, without reference to the
    principles of conflict of laws.
     



 2 

 

 





 10. Complete Agreement. This Agreement represents the complete agreement among
     the parties concerning the subject matter in this Agreement and supersedes
     all prior agreements or understandings, written or oral, including the
     Agreement, the Security Agreements, the Advances, or otherwise; provided,
     however, that the Confidentiality Agreement shall not be superseded and
     shall remain in full force and effect in accordance with its terms. This
     Agreement may not be amended or modified otherwise than by a written
     agreement executed by the parties hereto or their respective successors and
     legal representatives.



 11. Voluntary Agreement. This Agreement has been entered into voluntarily and
     not as a result of coercion, duress, or undue influence. The parties
     acknowledge that they have read and fully understand the terms of this
     Agreement and have been advised to consult with an attorney before
     executing this Agreement.



 12. Successors and Assigns. This Agreement shall be binding and inure to the
     benefit of the parties hereto, their predecessors, parents, subsidiaries
     and affiliated corporations, all officers, directors, shareholders, agents,
     employees, attorneys, assigns, successors, heirs, executors,
     administrators, and legal representatives of whatsoever kind or character
     in privity therewith.



 13. Counterparts. This Agreement may be executed in counterparts, one or more
     of which may be facsimiles or electronic, but all of which shall constitute
     one and the same Agreement. Electronic signatures of this Agreement shall
     be accepted by the parties to this Agreement as valid and binding in lieu
     of original signatures.



The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

SKINVISIBLE, INC. FOR ITSELF AND ON BEHALF OF QUOIN MERGER SUB, INC., ITS WHOLLY
OWNED SUBSIDIARY



By: /s/ Terry Howlett

Printed Name: Terry Howlett

Title: President/CEO

QUOIN PHARMACEUTICALS, INC.



By: /s/ Michael Myers

Printed Name: Michael Myers

Title: Chairman/ CEO

 3 

 

 

